PER CURIAM.
The order sought to be reviewed set aside an order of the referee denying applications of committees and their counsel for fees and disbursements, and referred back to the referee determination of the reasonable value of the services rendered and disbursements incurred which the debtor had agreed to pay.
The motion is denied because this court is without power to grant it, the right to appeal from such an order being governed by section 24, 11 U.S.C.A. § 47. Section 250, 11 U.S.C.A. § 650, is not applicable. That section is confined by section 101, 11 U.S.C.A. § 501, to Chapter X proceedings.
*147The order sought to be reviewed is interlocutory, and if an appeal therefrom be taken under section 24, it would apparently be within the discretion of this court to dismiss it as premature. See In re Hotel. Governor Clinton Co., 2 Cir., 107 F.2d 398. But no such appeal is before us and no opinion is now expressed as to whether the court would entertain it.